Name: Commission Regulation (EEC) No 2753/80 of 28 October 1980 amending Regulation (EEC) No 2325/80 laying down detailed rules for the application of the additional measures applicable to holders of long-term storage contracts for table wine for the 1979/80 wine-growing year and Regulations (EEC) No 2187/79 and (EEC) No 2281/79 as regards the quantity of table wine which may be the subject of a delivery contract in the context of the said additional measures
 Type: Regulation
 Subject Matter: food technology;  beverages and sugar;  distributive trades
 Date Published: nan

 No L 284/30 Official Journal of the European Communities 29 . 10 . 80 COMMISSION REGULATION (EEC) No 2753/80 of 28 October 1980 amending Regulation (EEC) No 2325/80 laying down detailed rules for the appli ­ cation of the additional measures applicable to holders of long-term storage contracts for table wine for the 1979/80 wine-growing year and Regulations (EEC) No 2187/79 and (EEC) No 2281 /79 as regards the quantity of table wine which may be the subject of a delivery contract in the context of the said additional measures HAS ADOPTED THIS REGULATION : Article 1 Article 1 ( 3) of Regulation (EEC) No 2187/80 is replaced by the following : '3 . Where , in accordance with Article 3 (2) of Regulation (EEC) No 2186/79 , wine other than the wine under storage contract is the subject of distillation , the quantity of wine covered by the delivery contract for distillation may be greater than the quantity of wine under storage contract, provided that the total quantity of alcohol contained in the wine to be distilled is not greater than the total quantity of alcohol in the propor ­ tion of the wine under storage contract distillation of which is permissible .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( ! ), as last amended by Regulation (EEC) No 1990/80 (2), and in particular Article 12 (4) thereof, Whereas Article 3 (2) of Commission Regulation (EEC) No 2325/80 (3 ) provides that wines other than those which have been the subject of long-term storage contracts may, subject to certain conditions, be distilled under the terms of the additional measures open to holders of such contracts ; whereas there has been some uncertainty about how to calculate equiva ­ lent quantities as between table wine subject to storage contract and other table wine which may be distilled instead ; whereas it should be made clear that the equivalent quantity is to be established, under the terms given in the said Article 3 (2), between the amount of table wine under storage contract that corre ­ sponds to the percentage allowed for distillation and the amount of other wine of the same type delivered for distillation ; Whereas similar difficulties have arisen in the imple ­ mentation of Regulation (EEC) No 2187/79 (4), as amended by Regulation (EEC) No 2847/79 (5 ), and of Regulation (EEC) No 2281 /79 (6 ), as last amended by Regulation (EEC) No 2847/79 ; whereas these diffi ­ culties should be resolved by amending these two Regulations in the same way as indicated above for Regulation (EEC) No 2325/80 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine ; Article 2 The second paragraph of Article 1 of Regulation (EEC) No 2281 /79 is replaced by the following : 'Where , in accordance with Article 3 (2) of Regula ­ tion (EEC) No 2186/79 , wine other than the wine under storage contract is the subject of distillation, the quantity of wine covered by the delivery contract for distillation may be greater than the quantity of wine under storage contract, provided that the total quantity of alcohol contained in the wine to be distilled is not greater than the total quantity of alcohol contained in the proportion of the wine under storage contract and distillation of which is permissible ' Article 3 Article 3 (2) of Regulation (EEC) No 2325/80 is replaced by the following : ' 2 . The wines which may be distilled are either :  those which have been the subject of long ­ term storage, or  other wines of the same type which have been produced by the holder of the storage contract . (!) OJ No L 54 , 5 . 3 . 1979 , p . 1 . (-') OJ No L 195 , 29 . 7 . 1980 , p . 6 . ( 3 ) OJ No L 234, 5 . 9 . 1980 , p . 17 . H OJ No L 252, 6 . 10 . 1979 , p . 14 . ( 5 ) Of No L 322 , 18 . 12 . 1979 , p . 15 . ( 6 ) OJ No L 262, 18 . 10 . 1979 , p . 22 . 29 . 10 . 80 Official Journal of the European Communities No L 284/31 In the cases referred to in the second indent, the quantity of wine which is the subject of the contract referred to in Article 1 of Regulation (EEC) No 343/79 may be greater than the propor ­ tion , referred to in Article 2 (2) (a), of the wine under storage contract , provided that the actual alcoholic strength of the wine to be distilled is not less than 10 % vol and that the total quantity of alcohol contained in that wine is not greater than the total quantity of alcohol contained in the proportion of the wine under storage contract distillation of which is permissible .' Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Articles 1 and 2 shall apply with effect from 16 September 1979 . Article 3 shall apply with effect from 16 September 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 October 1980 . For the Commission Finn GUNDELACH Vice-President